Opinion by
Smith, J.,
Though the pleadings are not printed, the plaintiff appears to have declared on an oral lease, at a rental of $60.00 a year and the road tax. The plaintiff testified that the defendant held under such a lease. There was, therefore, full agreement between the allegata and the probata on the part of the plaintiff, and had the jury believed the testimony the plaintiff was entitled to recover in accordance with the allegata. The defendant, however, contradicted the plaintiff as to the terms of the *499lease, and testified that he worked the land on shares. To some extent, he was corroborated bj? other testimony. Upon the question thus presented, the jury found in favor of the defendant. The verdict having established the fact that the land was worked on shares, the plaintiff could not recover on the allegation of a money rental. Even had his declaration been so framed as to permit a recovery for his share of the rent, on the evidence offered by the defendant, this evidence was not sufficient for the purpose. It does not appear that the value of the crop had been ascertained nor the kind, quantity or value of the landlord’s share fixed or agreed upon by the parties, and there was no evidence from which the jury could determine this. Hence, with no contract for a money rental, and no evidence of the value of the landlord’s share of the crop, there could be no recovery for either.
Clearly under the pleadings and evidence the instruction of the court was correct; no other verdict could be sustained. Nothing has been shown to warrant us in convicting the trial court of error in refusing a new trial. The case calls for no further discussion.
The assignments of errors are overruled, and the judgment is affirmed.